WILCOX, J.
(concurring in part; dissenting in part). I agree with the majority in this case that the *730circuit court properly concluded that Knott was entitled to summary judgment concerning the custody action commenced under sec. 767.24(3), Stats.
I disagree with the majority, however, as to its conclusion that the ch. 767 visitation statute — sec. 767.245, Stats — does not apply to Holtzman's petition for visitation rights to Knott's biological child. I believe that the legislature intended that circuit courts' powers regarding visitation were to be derived exclusively from sec. 767.245. Further, in reviewing and applying the cases construing sec. 767.245 to the facts at hand, I can only conclude that the circuit court was correct in determining that Holtzman's petition for visitation rights for H.S. should be dismissed. My conclusion that Holtzman should not have the right to petition for visitation in this case is not reached easily, as this case presents emotionally charged issues. Nonetheless, I believe that by recognizing Holtzman's right to petition in this case, this court is usurping the proper functioning of the legislature.
Section 767.245, Stats., provides:
Visitation rights of certain persons.
(1) Upon petition by a grandparent, great-grandparent, stepparent or person who has maintained a relationship similar to a parent-child relationship with the child, the court may grant reasonable visitation rights to that person if the parents have notice of the hearing and if the court determines that visitation is in the best interest of the child.
(2) Whenever possible, in making a determination under sub. (1), the court shall consider the wishes of the child.
Under the majority's analysis, the events triggering application of this statute only "relate to the dissolu*731tion of a marriage." Majority op. at 680-681. Because "[t]he child in this case was not born of a marriage or adopted during a marriage, and his biological mother has not been married during his life," the majority concludes that the legislature did not intend sec. 767.245 to apply under the facts of this case. I believe that the majority's conclusion that the statute does not apply in this case is erroneous.
First and foremost, sec. 767.245, Stats., is titled "Visitation rights of certain persons." A reasonable person would read this to mean that an individual seeking visitation of a child would necessarily proceed thereunder. In fact, Holtzman specifically filed a petition under sec. 767.245.1 Further, there can be no dispute that Holtzman has maintained a relationship with H.S. "similar to a parent-child relationship." In my mind, sec. 767.245 clearly applies to the facts of this case.2
*732As the majority implicitly recognizes, once it is established that sec. 767.245, Stats., controls, it becomes clear that Holtzman lacks standing to petition for visitation. This is so because our cases interpreting sec. 767.245 have consistently held that a person lacks standing to bring a visitation petition absent an underlying action "affecting the family unit" as well as a dissolving family unit. As we explained in Cox v. Williams, 177 Wis. 2d 433, 439, 502 N.W.2d 128, 130 (1993):
A person has standing to seek nonparent visitation under sec. 767.245(1), Stats., when two circumstances are present: first, an "underlying action affecting the family unit has previously been filed"; and second, the child's family is nonintact, so that it may be in the child's best interests to order visitation "to mitigate the trauma and impact of [the] dissolving family relationship."
See also In re Interest of Z.G.H., 162 Wis. 2d 1002, 1022, 471 N.W.2d 202, 212 (1991); Van Cleve v. Hemminger, 141 Wis. 2d 543, 546, 415 N.W.2d 571, 573 (Ct. App. 1987).
The question in the present case thus becomes two-pronged: (1) whether an underlying action affecting the family unit has been filed; and (2) whether the family unit is dissolving. My interpretation of the applicable statutes and case law leads me to conclude that both inquiries must be answered in the negative.
Section 767.02, Stats., sets forth what the legislature considered to be "actions affecting the family." Among those actions listed are divorce, legal separa*733tion, and annulment. See Section 767.02(1), Stats. The statute makes no reference to the dissolution of relationships involving bonds between same sexed individuals. Holtzman herself recognizes that her separation from Knott does not fall into any of the listed actions. Petitioner's brief at 18. She asserts, however, that the separation was a de facto divorce and should therefore be recognized as an action affecting the family. This is a question whose resolution is particularly within the province of the legislature. Because I believe Holtzman's petition for custody/visitation is not an action affecting the family, she has failed on the first prong.
As to the second prong, there is no dispute that the unit comprising Holtzman, Knott, and H.S. is dissolving. Considering the time and energy spent on fostering the growth of this unit, its dissolution is no small matter. The question, however, is whether this unit is a "family unit" within the meaning of Wisconsin law. I think not. Holtzman and Knott are not (nor could they ever be under the current state of law) a legally married couple. Further, H.S. is not the biological son of Holtzman. Finally, Holtzman is not an adoptive parent of H.S. See In Interest of Angel Lace M., 184 Wis. 2d 492, 516 N.W.2d 678 (1994). These facts indicate that Holtzman, Knott, and H.S. are not a dissolving "family unit" as that term is to be construed for purposes of ch. 767. Further, as this court recognized in Cox, an intact family can consist of a biological mother and her child. Cox, 177 Wis. 2d at 440, 502 N.W.2d at 130. Here, there is no dispute that Knott is the biological mother of H.S. Thus, Holtzman has also failed under the second prong.
In sum, while I recognize the troubling aspects of this case, I nonetheless believe that the current state of *734the law does not allow Holtzman standing to petition for the visitation of H.S. I believe that the majority has entered into the realm of the legislature and that it should defer to that body on this issue. As we previously have noted, "[t]his court does not sit as a superlegislature debating and deciding upon the relative merits of legislation." Coffee-Rich, Inc. v. Department of Agriculture, 70 Wis. 2d 265, 269, 234 N.W.2d 270, 272 (1975); see also Laskaris v. City of Wisconsin Dells, Inc., 131 Wis. 2d 525, 534, 389 N.W.2d 67, 71 (Ct. App. 1986) ("The judiciary is not, however, a superlegislature.")
For the reasons set forth above, I concur in part and dissent in part with the majority opinion.

 Somewhat troubling on this point is the fact that Holtz-man never argued that courts have the equitable power "to grant visitation apart from sec. 767.245, Stats., on the basis of a co-parenting agreement between a biological parent and another when visitation is in the child's best interest." Majority op. at 691. On the contrary, Holtzman centered her arguments on the fact that although sec. 767.245 controlled, it was broad enough to encompass the facts of this case. Although the majority recognizes that Holtzman's arguments derivative to the statute are erroneous, nonetheless, it proceeds to develop the "equitable powers" argument that the majority believes she should have made.


 In a footnote, the majority asserts that "[c]hapter 767 ordinarily does not apply unless there is a marriage or the dissolution of a marriage." Majority op. at 680 n.26.1 agree that this is often true. However, until today it has not been a bright line rule. Even the case cited by the majority to support this conclusion is equivocal: the Family Code, of which ch. 767, Stats, is an integral part, "applies, for the most part, to those *732couples who have been joined in marriage according to law." Watts v. Watts, 137 Wis. 2d 506, 518-19, 405 N.W.2d 305, 309 (1987).